Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the Restriction requirement, dated December 3, 2021, has been received. By way of this reply, Applicant has amended claim 11 and added new claims 15-16. Upon entry of this amendment, claims 1-6 and 11-16 are currently pending.
Applicant’s election without traverse of Group II: claims 11-14 in the above reply is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.
Claims 11-16 are currently under examination before the Office, drawn to methods of treating osteoporosis.

Priority
Applicant’s assertion of foreign priority under 37 CFR 119 is acknowledged. However, it is noted that the submitted certified copies of the foreign priority documents are in Korean. An English translation of these documents is requested to perfect this claim for priority.

Claim Objections
Claim 16 is objected to because of the following informalities: the claimed ranges should include numbers properly in superscript, for example, 1 x 106 to 1 x 1011 particles/mL. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ekstrom (US20150093363A1).
Ekstrom teaches the use of isolated extracellular vesicles for the treatment of osteoporosis (e.g. para. 0016 and 0040). Ekstrom also teaches that said extracellular vesicles include exosomes (e.g. para. 0004 and claim 7). Ekstrom also teaches that said extracellular vesicles may be isolated from adipose-derived mesenchymal stem cells (e.g. para. 0037, 0040, and 0068).
Ekstrom further teaches that the target cells may be osteoblasts or human mesenchymal stem cells (e.g. para. 0035), which is pertinent to claims 13 and 14. 
Ekstrom further teaches that said extracellular vesicles may be administered via injection (e.g. para. 0048), which is pertinent to claim 15.

a. providing conditioned medium from cell culture of non-target cells or extracellular vesicles isolated from non-target cells; and
b. adding the medium or the extracellular vesicles to the target stem cells (e.g. para. 0008, 0034).
The above method would naturally result in the proliferation and differentiation of adipose-derived mesenchymal stem cells into osteoblasts, which is pertinent to claims 12 and 13. Ekstrom also teaches that the above cells and media can be added to a site where bone regeneration is needed (e.g. para. 0047-0048).

Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (US20180042847A1). 
Ross teaches the use of membrane-enclosed vesicles, which includes exosomes isolated from proliferating human mesenchymal stem cells (e.g. para. 0039-0047, also see para. 0024 of the instant specification) for the treatment of osteoporosis (e.g. para. 0049). Ross also teaches that mesenchymal stem cells may be derived from adipose tissue (e.g. para. 0078-0079). Ross also teaches exosomal vesicles from adipose derived mesenchymal stem cells (e.g. para. 0079-0080).
Ross also teaches that the above membrane-enclosed vesicle composition may be administered by injection (e.g. para. 0066). 
Ross also teaches that the above membrane-enclosed vesicle composition may have a concentration between 0.01 and 1000 nanograms per milliliter (e.g. para. 0072).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20180042847A1) in view of Ekstrom (US20150093363A1).

However, Ross is silent with regards to exosomes isolated from adipose tissue-derived stem cells that are differentiating into osteoblasts.
Ekstrom teaches the use of isolated extracellular vesicles for the treatment of osteoporosis (e.g. para. 0016 and 0040). Ekstrom also teaches that said extracellular vesicles include exosomes (e.g. para. 0004 and claim 7). Ekstrom also teaches that said extracellular vesicles may be isolated from adipose-derived mesenchymal stem cells (e.g. para. 0037, 0040, and 0068). Ekstrom also teaches that the target cells may be osteoblasts or human mesenchymal stem cells (e.g. para. 0035).
It would have been prima facie obvious to combine the teachings of Ross and Ekstrom to arrive at the claimed invention. Both Ross and Ekstrom are directed to the use of exosomes isolated from adipose-derived stem cells for the treatment of osteoporosis. Ekstrom further elaborates that osteoblasts may be used as a source of exosomes for use in such a method. The skilled artisan would be able to arrive at the claimed invention by using osteoblasts as a source of exosomes by methods taught by Ekstrom, and said exosomes would predictably perform their known function of treating osteoporosis according to the teachings of Ross.


s 11 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over either Ekstrom (US20150093363A1) or Ross (US20180042847A1) in view of Beelen (US 20150190429A1) 
The teachings of Ekstrom and Ross are discussed above. However, neither Ekstrom nor Ross explicitly teach the claimed dosage of 1 x 106 to 1 x 1011 particles/ml of claim 16.
Beelen teaches a pharmaceutical preparation comprising exosomes derived from mesenchymal stem cells derived from adipose tissue, wherein the dosage of the preparation is 60.5×108 particles/mL (e.g. para. 0029-0032).
While neither Ekstrom nor Ross explicitly teaches the claimed dosage, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention, especially in light of the teachings of Beelen. Determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the exosomes in the therapy could be adjusted to achieve optimum therapeutic efficacy, especially since pharmaceutical preparations containing dosages of exosomes within the claimed range were known in the art according to the teachings of Beelen.

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu (Stem Cell Res Ther. 2017 Mar 9;8(1):64) teaches that exosomes derived from mesenchymal stem cells are useful in the treatment of osteoarthritis  (page 8, right column). Xie (J Cell Mol Med. 2017 May;21(5):1033-1041) teaches that exosomes derived from osteoclasts may be useful in treating osteoporosis (page 1039, right column). Burke (Stem Cells Int. 2016; 2016: 5802529, cited in IDS) teaches that exosomes isolated from human mesenchymal stem cells may be useful in treating osteoporosis (section 3: "Use of Exosomes for Regenerative Medicine in Orthopaedics" and figure 1).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/CHUN W DAHLE/            Primary Examiner, Art Unit 1644